DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 4 is/are objected to because of the following informalities:  
Regarding claim 1, the recitation of “a thickness of 0.5 m to 5 m” in lines 2-3 can be better stated as – a thickness in the range of 0.5 m to 5 m –.
Regarding claim 4, the recitation of “7 to 10” in line 5 can be better stated as – in the range of 7 to 10 –.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (JP 2008-105387 A) in view of Nakajima (JP 2003-292855 A).
Kasai et al. teach the following claimed limitations:
Regarding claim 1, a radiation curing ink jet printing method (ink jet recording method for recording an image by discharging an ink composition cured by irradiation; [0014]; FIGs. 2-7, 9) for forming a cured coating (ink liquid B cured product 22; FIG. 5), the method comprising:
an ejection step of ejecting a radiation-curable ink composition (ink composition is ejected from the droplet ejection head 102Y; [0180]; FIG. 10) onto a printing medium (recording medium 16; FIG. 10), and
an irradiation step of irradiating the radiation-curable ink composition on the printing medium with an active radiation (final curing light source 103F which is a UV light source irradiates an ultraviolet ray; [0183]; FIG. 10) having an emission peak wavelength in the range of 350 nm to 420 nm (a peak of light volume in the wavelength range of 200nm-400nm; [0183]) from an active radiation source (pinning light source 103Y; FIG. 10) in an atmosphere having an oxygen concentration lower than the oxygen concentration in an atmospheric environment (final curing light source 103F is performed under an atmosphere having an oxygen concentration lower than that of atmosphere; [0184]),
wherein
monofunctional monomer ([0033]-[0036]) and at least one multifunctional monomer ([0037]-[0042]) in such a proportion that the ratio of the total mass of the at least one monofunctional monomer to the total mass of the at least one multifunctional monomer is 0.45 or more (mixing ratio of still more preferably from 1:2 to 1:2.5 by weight; [0044]).
Regarding claim 2, the radiation-curable ink composition further contains a photopolymerization initiator (polymerization initiator; [0074]) in a proportion of 0.20 or more relative to the total mass of all the monomers (preferably from 0.5 to 20% by weight, based on the polymerizable or crosslinkable compound; [0074]).
Regarding claim 3, the radiation-curable ink composition further contains a white pigment (white pigment as a colorant; [0077]).
Regarding claim 7, the at least one monofunctional monomer includes at least one selected from the group consisting of 2-(2- ethoxyethoxy)ethyl acrylate, (2-methyl-2-ethyl-1, 3-dioxolan- 4-yl1)methyl acrylate, isobornyl acrylate, and tetrahydrofurfuryl acrylate (isobornyl (meth) acrylate; [0033]).
Regarding claim 8, the radiation-curable ink composition contains 5.0% by mass to 40.0% by mass of a pigment (particularly preferably from 2 to 15% by weight; [0077]).
Regarding claim 9, the printing medium is a polyethylene terephthalate film or a polyolefin film (synthetic resin includes polyolefins; [0126]-[0128]).
Regarding claim 10, the radiation-curable ink composition is irradiated with the active radiation in an atmosphere having an oxygen concentration of 15% or less (preferably 0.1 to 10 vol.%; [0018]).
Kasai et al. do not teach the following claimed limitations:
claim 1, the cured coating having a thickness in the range from 0.5 m to 5 m.
Nakajima teaches the following claimed limitations:
Further regarding claim 1, the cured coating having a thickness in the range from 0.5 m to 5 m (ink image having a thickness of 5 to 15 m per color; [0040]) for the purpose of printing quality color images.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the cured coating having a thickness in the range from 0.5 m to 5 m, as taught by Nakajima, into Kasai et al. for the purpose of printing quality color images.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (JP 2008-105387 A) as modified by Nakajima (JP 2003-292855 A) as applied to claim 1 above, and further in view of Ueishi (JP 2013-086310 A).
Kasai et al. as modified by Nakajima do not teach the following claimed limitations:
Regarding claim 4, the average solubility parameter on a mass basis of the at least one monofunctional monomer and the at least one multifunctional monomer is in the range of 7 to 10.
Ueishi teaches the following claimed limitations:
Further regarding claim 4, the average solubility parameter on a mass basis of the at least one monofunctional monomer and the at least one multifunctional monomer is in the range of 7 to 10 (sp value of 7; [0078]-[0081]) for the purpose of suppressing unevenness of image quality and density.
average solubility parameter on a mass basis of the at least one monofunctional monomer and the at least one multifunctional monomer is in the range of 7 to 10, as taught by Ueishi, into Kasai et al. as modified by Nakajima for the purpose of suppressing unevenness of image quality and density.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (JP 2008-105387 A) as modified by Nakajima (JP 2003-292855 A) as applied to claim 1 above, and further in view of Suzuki et al. (US 2019/0345352 A1).
Kasai et al. as modified by Nakajima do not teach the following claimed limitations:
Regarding claim 5, the at least one monofunctional monomer includes a monofunctional cyclic acrylate.
Suzuki et al. teach the following claimed limitations:
Further regarding claim 5, the at least one monofunctional monomer includes a monofunctional cyclic acrylate (cyclic trimethylolpropane formal acrylate; [0147]) for the purpose of providing a photo-curable ink composition having good hardness and good blocking resistance and good adhesion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the at least one monofunctional monomer includes a monofunctional cyclic acrylate, as taught by Suzuki et al., into Kasai et al. as modified by Nakajima for the purpose of providing a photo-.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (JP 2008-105387 A) as modified by Nakajima (JP 2003-292855 A) as applied to claim 1 above, and further in view of Hoogmartens (WO 2011/160959 A1).
Kasai et al. as modified by Nakajima do not teach the following claimed limitations:
Regarding claim 6, the at least one monofunctional monomer includes a monofunctional heterocyclic acrylate.
Hoogmartens teaches the following claimed limitations:
Further regarding claim 6, the at least one monofunctional monomer includes a monofunctional heterocyclic acrylate (the one or more cyclic monofunctional acrylates include a heterocyclic monomer; [0048]) for the purpose of producing cured images exhibiting high flexibility and scratch resistance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the at least one monofunctional monomer includes a monofunctional heterocyclic acrylate, as taught by Hoogmartens, into Kasai et al. as modified by Nakajima for the purpose of producing cured images exhibiting high flexibility and scratch resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9 March 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853